DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 recites the limitation "the thermal routing trench".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the carrier fluid is a first carrier fluid” in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is objected to because of the following informalities: “a nanoparticle ink” should be –the nanoparticle ink--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (Nanoimprint assisted inkjet printing to fabricate sub-micron channel organic field effect transistors;  https://www.sciencedirect.com/science/article/pii/S0167931713001287#f0005) in view of Dyer et al. (US 2015/0325531; hereinafter Dyer).
Regarding claim 1, Teng et al. discloses a method of forming an integrated circuit, comprising:
forming a trench in semiconductor substrate (graphical abstract and fig. 5, introduction and section 4);
dispensing a nanoparticle ink into only the trench (graphical abstract and fig. 5) by an additive process in which the nanoparticle ink includes nanoparticles and a volatile material (introduction and section 4); and
inducing cohesion of the nanoparticles to form a nanoparticle film in the trench (introduction and section 4).
Teng et al. do not disclose forming an interconnect region over the trench.
However, Dyer discloses a method of forming an integrated circuit, the method comprising:
 providing a substrate 50 (fig. 7) including a semiconductor material (fig. 7, ¶0024);
forming a trench (e.g. the trench 80 in fig. 4) in the semiconductor substrate (fig. 7); and
forming an interconnect region 111 (fig. 7) over the trench (e.g. the trench 80 in fig. 4 and fig. 7) or the interconnect region (labeled fig. 7) over the trench (e.g. the interconnection region in labeled fig. 7 over the side wall of the trench).

    PNG
    media_image1.png
    248
    790
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Teng et al. by having the interconnect region over the trench, as taught by Dyer, in order to increase the device functionality for a semiconductor structure.
	Regarding claim 2, Teng et al. discloses that heating the dispensed nanoparticle ink in the trench to remove the volatile material (introduction and section 4).
	Regarding claim 3, Dyer discloses forming a liner of dielectric material 105 (¶0033) in the trench before forming the layer 100 in the trench.  Teng discloses the step of dispensing the nanoparticle ink into the trench.  Therefore, as discussed in details above, Teng as modified by Dyer substantially discloses forming the liner of dielectric material in the trench before dispensing the nanoparticle ink into the trench.
	Regarding claim 6, Dyer discloses that forming oxide layer (e.g. the field oxide for device 55 in fig. 7) over the trench (fig. 7).
	Regarding claim 7, Dyer discloses forming the trench (labeled fig. 7), filling the trench with an insulating material 105 (fig. 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the second trench, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 8, Dyer discloses forming a dielectric layer (e.g. the dielectric layer in the interconnection in labeled fig. 7) over the semiconductor substrate 50 (fig. 7), wherein the trench (labeled fig. 7) is formed in the dielectric layer and in the semiconductor substrate 50 and wherein the interconnect region (labeled fig. 7) is formed in the dielectric layer (fig. 7).
Regarding claim 11, Teng et al. discloses wherein the nanoparticle ink is a first nanoparticle ink, the nanoparticles are first nanoparticles (introduction and section 4), the additive process is a first additive process, and the nanoparticle film is a first nanoparticle film (introduction and section 4).  Teng et al. discloses the claimed invention except for a second nanoparticle ink into the trench and on the first nanoparticle film by a second additive process so that the dispensed second nanoparticle ink is entirely in the trench, in which the second nanoparticle ink includes second nanoparticles; and inducing cohesion of the second nanoparticles to form a second nanoparticle film on the first nanoparticle film in the trench.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a second nanoparticle ink into the trench and on the first nanoparticle film by a second additive process so that the dispensed second nanoparticle ink is entirely in the trench, in which the second nanoparticle ink includes second nanoparticles; and inducing cohesion of the second nanoparticles to form a second nanoparticle film on the first nanoparticle film in the trench, since it has been held that mere duplication of the essential working parts of a method involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 12, Dyer discloses forming a transistor in the semiconductor substrate 50 (fig. 7) and it would have been obvious to one of ordinary skill in the art at the time the invention was made to form first and second transistors in the semiconductor substrate, in which the first and second transistors are separated by the oxide layer.
Regarding claim 14, Dyer discloses the trench (labeled fig. 7) having a depth from a surface of the semiconductor substrate and it would have been obvious to one of ordinary skill in the art at the time the invention was made to form first and second trenches have a same depth from a surface of the semiconductor substrate.
Regarding claim 18, Teng discloses that wherein dispensing a nanoparticle ink into the trench by an additive process includes moving a dispensing apparatus of the nanoparticle ink laterally with respect to the semiconductor substrate (introduction and section 4).
Regarding claim 20, Teng et al. discloses that wherein heating the dispensed nanoparticle ink in the trench includes heating the dispensed nanoparticle ink in the trench at a temperature based on respective sizes of the nanoparticles (introduction and section 4).

Claims 4-5, 9-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (Nanoimprint assisted inkjet printing to fabricate sub-micron channel organic field effect transistors;   https://www.sciencedirect.com/science/article/pii/S0167931713001287#f0005) in view of Dyer et al. (US 2015/0325531; hereinafter Dyer) as applied to claims 1-3, 6-8, 11-12, 14, 18, 20, and further in view of Hara et al. (U.S. 2007/0148972; hereinafter Hara).
Regarding claim 4, as discussed in details above, Teng as modify by Dyer substantially discloses all the limitations as claimed above except for the nanoparticles include at least one of metal.
However, Hara discloses a method comprising: wherein the nanoparticles include metal (e.g. coper in ¶0031).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Teng et al. and Dyer by having the nanoparticles include at least one of copper, as taught by Hara, in order to provide a suitable metal material of the nanoparticles.
Regarding claim 5, Hara discloses that wherein: the nanoparticles include at least one of copper (¶0031).
Regarding claim 9, Hara discloses that wherein the additive process is an electrochemical deposition process (¶0003-0005, ¶0009, ¶0026, ¶0042 and ¶0045).
Regarding claim 10, Hara discloses that inducing cohesion of the nanoparticles includes a flash heating process (¶0006, ¶0034-0035, ¶0037, ¶0039-0040).
Regarding claim 15, Hara discloses forming thermal trench (figs. 2c) includes forming a layer of graphitic material on the nanoparticle film (figs. 3a-3c).
Regarding claims 16-17, Hara discloses forming thermal trench (figs. 2c) includes forming a layer of graphitic material on the nanoparticle film (figs. 3a-3c) and it would have been obvious to one of ordinary skill in the art at the time the invention was made to including flowing a reagent gas over the nanoparticle film and wherein the reagent gas includes at least one of: methane, straight chain alkanes, alcohols, or cyclic hydrocarbons.

Allowable Subject Matter
Claims 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 8/9/2022, with respect to the rejection(s) of claims 1-10 under Dyer et al., Pande and Hara et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Teng et al.  Please see the new grounds of rejection above for currently amended claims 1-10 and newly added claims 11-12, 14-18 and 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894                

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894